Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-7 are purely functional and it is not clear what additional structure is being claimed.  Therefore the scope of the claim is not clear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims fail to further limit the claimed midsole traction device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5659978 (Bell).
Regarding claims 1-11, Bell discloses a midsole traction device (20,20’) comprising: 
a first base portion (forefoot portion of the sole 26) comprising a first traction aid (e.g. cleats 30,34, heads (48) and grooves/channels 32,36) on a first side of the midsole traction device (ground contact side); 
a second base portion (heel portion of the sole 26) comprising a second traction aid (e.g. cleats 38,42, heads (48) and grooves/channels 40,46) of the first side of the midsole traction device, the second traction aid is different to the first traction aid (as best shown in figures 3 and 8, the traction aids have different shapes and are angled differently and/or have greater or less number of traction aids); and 
a flexible connector (recesses 90A-90F; see figure 8) portion connecting the first base portion to the second base portion.  
Regarding claim 2,  Bell teaches the midsole traction device of claim 1, wherein the flexible connector portion comprises: a first edge extending between the first base portion and the second base portion (the edge defined between recess 90A-90F on the medial side of the sole (26) as shown in figure 8); and a second edge extending between the first base portion and the second base portion (the edge defined between recess 90A-90F on the lateral side of the sole (26) as shown in figure 8); wherein the first edge is shorter than the second edge (see figure 8), thereby creating an offset angle a between the first base portion and the second base portion.  
Regarding claim 3,  Bell teaches the midsole traction device of claim 2, wherein the offset angle is approximately 15 degrees (the offset recess angle between recess 90A and 90F as shown in figure 8 is about 13.5 degrees and therefore is approximately 15 degrees).  
Regarding claim 4,  Bell teaches the midsole traction device of claim 1, wherein the flexible connector portion is corrugated on one side (see figure 9).  
Regarding claim 6,  Bell teaches the midsole traction device of claim 1, wherein the shape of the cleats, the grooves, the angle of cleats, and number of cleats are different in each first and second base portion and therefore are configured to provide traction on different surfaces (e.g. ice surfaces, snow surfaces, lawn, dirt, sand, etc.).
Regarding claim 7,  Bell teaches the midsole traction device of claim 1, wherein the first traction aid and second traction aid are configured to provide different traction on the same surface (the cleats 32 are angles in the forefoot portion as compared to the cleats 38 in the heel portion and therefore will provide different traction on the same surface).  
Regarding claim 8,  Bell teaches the midsole traction device of claim 1, wherein the first traction aid comprises a plurality of cleats (30,34,48).  
Regarding claim 9,  Bell teaches the midsole traction device of claim 8, wherein the second traction aid comprises a plurality of cleats (38,42), the plurality of cleats (30,34) in the second traction aid differing from the plurality of cleats in first traction aid by at least one of size, number of cleats, and configuration.  
Regarding claim 10,  Bell teaches the midsole traction device of claim 1, wherein the second traction aid comprises a plurality of grooves and channels (40,46) in a predefined configuration.  
Regarding claim 11,  Bell teaches the midsole traction device of claim 1 further comprising a strap (strap assembly 24) for securing the midsole traction device to a wearer's footwear.  
Claim(s) 1,4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4525939 (McNeil).
Regarding claims 1 and 4-11, McNeil discloses a midsole traction device (10,10’) comprising: 
a first base portion (14,14’) comprising a first traction aid (e.g. cleats 16) on a first side of the midsole traction device (ground contact side); 
a second base portion (18,18’) comprising a second traction aid (e.g. cleats 22) of the first side of the midsole traction device, the second traction aid is different to the first traction aid (as best shown in figure 3, the traction aids have different number of cleats); and 
a flexible connector (24,24’) portion connecting the first base portion to the second base portion.  
Regarding claims 4-5,  McNeil teaches the midsole traction device of claim 1, wherein the flexible connector portion is corrugated on both sides (see figure 4).  
Regarding claim 6,  McNeil teaches the midsole traction device of claim 1, wherein the number of cleats is different in each first and second base portion and therefore are configured to provide traction on different surfaces (e.g. ice surfaces, snow surfaces, lawn, dirt, sand, etc.).
Regarding claim 7,  McNeil teaches the midsole traction device of claim 1, wherein the first traction aid and second traction aid are configured to provide different traction on the same surface (e.g. snow).  
Regarding claim 8,  McNeil teaches the midsole traction device of claim 1, wherein the first traction aid comprises a plurality of cleats (16).  
Regarding claim 9,  McNeil teaches the midsole traction device of claim 8, wherein the second traction aid comprises a plurality of cleats (22), the plurality of cleats (16) in the second traction aid differing from the plurality of cleats in first traction aid by at least one of size, number of cleats, and configuration.  
Regarding claim 11,  McNeil teaches the midsole traction device of claim 1 further comprising a strap (straps 28,34,) for securing the midsole traction device to a wearer's footwear.  
Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1018708 (Hetrick).
Regarding claims 1-11, Hetrick discloses a midsole traction device (10) comprising: 
a first base portion (portion of the body corresponding with the spurs 23) comprising a first traction aid (e.g. spurs 23) on a first side of the midsole traction device (ground contact side); 
a second base portion (portion of the body corresponding with the spurs 23) comprising a second traction aid (e.g. 12,13,14) of the first side of the midsole traction device (ground contact side), the second traction aid is different to the first traction aid (as best shown in figures 2-3); and 
a flexible connector (portion of the body between the traction aids as described above) portion connecting the first base portion to the second base portion.  
Regarding claim 6,  Hetrick teaches the midsole traction device of claim 1, wherein the traction devices are different and therefore  are configured to provide traction on different surfaces (e.g. roofs, ice surfaces, snow surfaces, lawn, dirt, sand, etc.).
Regarding claim 7,  Hetrick teaches the midsole traction device of claim 1, wherein the first traction aid and second traction aid are configured to provide different traction on the same surface (e.g. roof).  
Regarding claim 8,  Hetrick teaches the midsole traction device of claim 1, wherein the first traction aid comprises a plurality of cleats (e.g. spurs 23).  
Regarding claim 9,  Hetrick teaches the midsole traction device of claim 8, wherein the second traction aid comprises a plurality of cleats (studs 14), the plurality of cleats (23) in the second traction aid differing from the plurality of cleats in first traction aid by at least one of size, number of cleats, and configuration.  
Regarding claim 10,  Hetrick teaches the midsole traction device of claim 1, wherein the second traction aid comprises a plurality of grooves and channels (horizontal slits 12) in a predefined configuration.  
Regarding claim 11,  Hetrick teaches the midsole traction device of claim 1 further comprising a strap (straps 15,16,21) for securing the midsole traction device to a wearer's footwear.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556